Title: To Thomas Jefferson from William Pearce and Thomas Marshall, 31 December 1792
From: Pearce, William,Marshall, Thomas
To: Jefferson, Thomas



Sir
Paterson Decr. 31st. 1792.

Your favour of the 15th. Inst: came to hand on Saturday last, and have to Inform you that the true Account of our Machine was publish’d in the N. York Daily Advertiser of the 24th. Inst: in that Statement we carefully avoided every Exaggeration; we have divided our Machine for the Convenience of Stopping, Oiling, Cleaning &c into Twelve parts, each of these Divisions we calculate as equal to the production of 25 ℔ of Clean’d Cotton per Day making 300 ℔ for One Machine in 12 hours, but every Experiment more fully proves to us that each Stop or Division will produce upon an Average 36 ℔ in the Same time making 432 ℔ in One day, but diffidence induced us to Rate it at 300 Weight. They may be brought by Water, Horse or Hand, and Except in the latter Case require only the Attendance of Young Children. Thinking we have a plan in View of further Improvement, which is now preparing for trial, We Wish to forbear entering into Particulars at present. As Soon as Convenient, One of us shall Visit Philadelphia, but in the Mean time most ernestly and Respectfully Solicit a line of Advice from you, in the hope of which, we remain with the utmost Deference Sir Yr Most Obedient Humble Servants

Wm. Pearce
Thomas Marshall

